Citation Nr: 1743015	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, diagnosed as scoliosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Houston, Texas.

In April 2017, the Veteran testified at a hearing using videoconference facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

The Veteran submitted a statement in September 2017 requesting that his appeal be expedited as his home was destroyed due to recent flooding in Texas.  The Board observes that appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900 (c) (2016).  Having reviewed the Veteran's statement, the undersigned concludes that good or sufficient cause has been presented to advance his appeal on the Board's docket.  Thus, the motion to advance the appeal on the Board's docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal for the underlying claim for service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed September 1980 decision, the RO disallowed the claim for service connection for a back disability because the Veteran did not report to a VA examination.  

2.  In September 2005, the RO determined that new and material evidence had not been submitted to reopen the previously disallowed claim for a back disability.  The Veteran was notified of the decision and of his appellate rights, but he did not submit a notice of disagreement or submit new and material evidence within one year of the issuance of that decision.  

3.  The evidence received since the September 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, which denied reopening the claim for service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005).

2.  The evidence received subsequent to the September 2005 rating decision is new and material, and the issue of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has thus far fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for a back disability, a VA examination was afforded to the Veteran in February 2010.  As this case is being remanded to obtain additional information related to the Veteran's back disability, VA's duty to assist is ongoing.  

II.  Claim to Reopen

In an unappealed September 1980 decision, the RO denied service connection for a back disability because the Veteran did not report to a VA examination.  In September 2005, the RO received a request from the Veteran which it considered as a claim to reopen the issue of entitlement to service connection for a back disability, which it denied to reopen based on a lack of new and material evidence.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005).  

In reviewing the September 2005 decision, the Board has determined that a new and material evidence analysis is proper for the back disability claim on appeal, as it was clearly adjudicated by the September 2005 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).

In November 2009 the Veteran submitted a request to reopen the previously denied 2005 claim to reopen a claim for service connection for a back disability.  In April 2010 the RO considered the claim reopened and denied service connection for a back disability.  The Veteran submitted a timely notice of disagreement (NOD) and VA Form 9.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the back disability issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final September 2005 rating decision.  Specifically, the RO afforded the Veteran a new VA examination in February 2010, the Veteran submitted an opinion from a private physician which opined on the Veteran's back condition as related to service, and the Veteran submitted numerous lay statements regarding his health condition prior to entering service.  This new evidence was neither cumulative nor redundant, as this VA examination and the opinion of the private physician opined on the possible aggravation of the Veteran's back condition during service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a back condition.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the back disability claim, i.e. whether the Veteran's back disability pre-existed service and was therefore aggravated in service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied back disability claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for a back disability is reopened.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

Upon entry into the United States Marine Corps, the Veteran's entrance examination did not note any back disabilities.  During his time in service, medical treatment providers discovered that the Veteran has a deformity in his T-12 vertebra as well as scoliosis to the right side of the lumbar spine.  

According to examinations provided during the Veteran's active service, the medical board determined that the Veteran's back condition, diagnosed as scoliosis, pre-existed his service and was not aggravated his service.  In a November 2009 opinion letter, a private physician opined that the Veteran's scoliosis pre-dated his entry into service but was aggravated by service due to "carrying heavy packs or climbing."  A February 2010 VA examiner stated that the Veteran's condition was most likely developmental in nature and was less likely than not related to service or aggravated by the Veteran's active service.  The February 2010 VA examiner noted that he was unable to review the letter from the private physician dated November 2009 because it was unavailable at the time of examination.  

VA will grant non-service connected disability pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled due to his or her non-service connected disabilities.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from a non-service connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.  

The Veteran contends throughout the record that his back disability was a result of a football injury sustained while in active service.  The Veteran's STRs confirm that the Veteran did report to the medical treatment facility after sustaining a football injury.  According to records, the doctors instructed the Veteran to refrain from playing football while his back recovered and he underwent treatment.  According to the records the Veteran refused to comply with instructions, repeatedly returning to medical treatment after playing football and further injuring his back.   

The opinion of the private physician dated November 2009 opines that the Veteran's condition did pre-date service but was aggravated by carrying heavy packs and climbing during service.  This information directly contradicts the medical evidence of record as well as the Veteran's own statements.  The Board notes that opinions based on inaccurate information are of little to no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Nonetheless, the Veteran has not been afforded a recent VA examination for his back since the February 2010 examination which may be considered inadequate as the examiner did not have the private physician's 2009 opinion to review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For any spinal diagnosis made, the examiner should indicate:

(a)  an opinion on whether the back condition pre-  dated the Veteran's entrance into service;

(b)  whether it is at least as likely as not (i.e. 50 percent probability) that such a back disorder was caused by or aggravated by the Veteran's activities in active service, to include playing football repeatedly, contrary to the instructions of medical providers;

(c)  if the back disability existed prior to service, did the disability undergo an increase in severity during service;

(d)  if the back disability underwent an increase in severity, is it undebatable (obvious or manifest) that the increase in severity was due to the natural progression of the disability.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of back disability symptoms or conditions in the medical record, to include the November 2009 private physician's opinion, with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the back disability issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




